Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
17, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00082-CV


GREAT WEST CASUALTY COMPANY AS SUBROGEE OF TRY AGAIN
         TRUCKING AND GURJAP SINGH, Appellant

                                           V.

    JORGE BILLAFUERTE AND DWAYNE WASHINGTON, Appellees

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1076716


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed November 14, 2017. On January 9,
2019, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. We
grant the motion and dismiss the appeal.

                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Bourliot and Poissant.